DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-17, and Species A2, represented by Figs. 4-6, in the reply filed on 30 November 2020 is acknowledged.  The traversal is on the following ground(s):
Applicant argues on page(s) 7 regarding the restriction between Inventions I and II that the Office has failed to identify particulars of the subcombination not required by the combination, as claim 16 recites elements that overlap the cited example.  
Applicant argues on page(s) 7 regarding the restriction between Inventions I and II that the Office has failed to describe separate utility for the subcombination.
Applicant argues on page(s) 7 regarding the restriction between Species A1-A3 that the Office has failed to identify any mutually exclusive features.
This is not found persuasive because of the following reason(s):
In response to argument [a], the examiner respectfully notes that the first factor that must be shown to support a requirement for restriction between combination and subcombination inventions is that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability.  A showing that the inventions do not overlap is not br claims that are evidence claims which indicate that the combination does not rely upon the specific details of the subcombination Bsp of claims 18-20 for its patentability.  Note also that the presence of a claim to combination ABsp does not alter the propriety of a restriction requirement properly made between combination ABbr and subcombination Bsp, and if a restriction requirement can be properly made between combination ABbr and subcombination Bsp, any claim to combination ABsp would be grouped with combination ABbr.  See MPEP § 806.05(c), subsection II.  
In response to argument [b], the examiner respectfully notes that a separate utility for the subcombination was explicitly described at the end of ¶ 0003: “The subcombination has separate utility such as with a system in which the membrane is permanently (rather than removably) affixed to a frame.”
In response to argument [c], the examiner respectfully notes that mutually exclusive features were identified in ¶ 0010 to support the conclusion that the species are distinct.  In particular:
Species A1 (Fig. 3) includes a hard‐shell clamping portion #119, to which a membrane #118 is permanently coupled, and does not include padding; while Species A2 does not include a hard‐shell clamping portion #119, to which a membrane #118 is permanently coupled, and does include padding #410 #612; while Species A3 does not include a hard‐shell clamping portion #119, to which a membrane #118 is permanently coupled, and does include padding #717.  
Species A2 (Figs. 4‐6) includes a ring #505 inserted into a recess #405 #608 [e.g. claims 6, 16 and 20], padding #410 #612 [e.g. claims 3 and 14], a locking ring #620 [e.g. claims 7‐10], and a tensioning mechanism #624 [e.g. claim 12]; while Species A1 does not include a ring inserted into a recess, padding, a locking ring, or a tensioning mechanism; while Species A3 does not include a ring inserted into a recess or a tensioning mechanism.
Species A3 (Figs. 7‐9) includes a plurality of protrusions #716 #914 extending through openings #724 #924 [e.g. claims 4‐5 and 17 and 19] and padding #717 [e.g. claims 3 and 14]; while Species A1 does not include a plurality of protrusions and padding; while Species A2 does not include a plurality of protrusions.
Therefore, the requirement is still deemed proper and is therefore made FINAL.
Claim(s) 18-20 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 30 November 2020.
Claim(s) 5, 17, and 19 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim.  Applicant timely traversed the restriction (election) requirement in the reply filed on 30 November 2020.

Status of Claims
Claim(s) 1-20 is/are pending.  Claim(s) 5 and 17-20 has/have been withdrawn.  Claim(s) 1-4 and 6-16 is/are currently under examination.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10 January 2018 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following reference characters:  
"714" has been used to designate both a handle (¶ 0059, Fig. 7) and a first protrusion (¶ 0064, Fig. 8);
"716" (¶ 0059, Fig. 7) and "714" (¶ 0064, Fig. 8) have both been used to designate a first protrusion.
The examiner suggests “714” in Fig. 8 should read --716--, and each of the three instances of “714” in ¶ 0064 should each read --716--.  See Fig. 8 showing opening 724 and Fig. 7 showing opening 724 over the first protrusion 716.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
“932” in Fig. 9.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b), are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as "amended."  If a drawing figure is to be canceled, the appropriate figure must be removed from the 

Claim Objections
Claim(s) 13 is/are objected to because of the following informalities:
In claim 13, line 7, “taught” should read --taut--
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a tensioning mechanism adapted to vary a tautness of the membrane” in claim 12.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 12 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim limitation(s) “a tensioning mechanism adapted to vary a tautness of the membrane” in claim(s) 12
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
tensioning mechanism 624 such as a tensioning bar, as disclosed in ¶ 0057 and Fig. 6.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 3 recite(s) the limitation(s) “the opening in the bottom side of the frame … the bottom side of the frame” in line(s) 2-3.  There is insufficient antecedent basis for the limitation(s) “the opening” and “the bottom side” in the claim(s).  
For examination purposes, the limitation “the opening in the bottom side of the frame … the bottom side of the frame” in claim(s) 3 will be read as “an opening in a bottom side of the frame … the bottom side of the frame” (similar to construction in claims 2 and 13).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly (US 2015/0265243).
Regarding claim(s) 1, Kelly teaches a system (system, ¶ 0026, Figs. 1 and 9A-C, #11), comprising: 
an imaging assembly comprising an ultrasound transducer (ultrasound probe, ¶ 0026-0027, Figs. 1-3, #15); 
a frame (probe enclosure, ¶ 0027, Figs. 1-3, #17, Figs. 9A-C, #307) housing the imaging assembly (¶ 0027, "ultrasound probe #15 is disposed within the probe enclosure #17," as shown in Figs. 1-3 and 9A-C); and 
a membrane (flexible membrane, ¶ 0036, Figs. 2-3, #55, Fig. 9A, #309) directly and removably coupled to the frame (¶ 0036, "flexible membrane #55 is preferably affixed to the sidewalls #43 in such a way that it can be easily removed and replaced with a new flexible membrane").

Regarding claim(s) 4, Kelly teaches all limitations of claim(s) 1, as discussed above.
Kelly further teaches that the membrane is directly and removably coupled to at least a first side and a second side of the frame (¶ 0036, "flexible membrane #55 is preferably affixed to the sidewalls #43 in such a way that it can be easily removed and replaced with a new flexible membrane"), the first side opposite from the second side (left and right sides of Fig. 2 corresponding to left and right sidewalls #43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art. 
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2015/0265243) in view of Anderson et al. (US 2010/0063396 - referred to as Anderson).
Regarding claim(s) 2, Kelly teaches all limitations of claim(s) 2, as discussed above, including the membrane, the frame, and the ultrasound transducer.
Kelly further teaches that the membrane is across an opening in a bottom side of the frame (as shown in Figs. 2-3 and 9: ¶ 0036, "bottom wall #41 of the probe enclosure #17 is formed by a flexible membrane #55"; ¶ 0066, "flexible membrane #309 on the bottom of the probe enclosure #307"), and wherein a top surface of the membrane is at least partially in contact with the ultrasound transducer during an ultrasound scan (as shown in Figs. 2-3: ¶ 0027 ¶ 0006-0008, "performing an ultrasound scan of cellular tissue ... moves the ultrasound probe over the flexible membrane").
Kelly does not explicitly teach the membrane being stretched taut.
In an analogous breast ultrasound systems field of endeavor, Anderson teaches a system, comprising: an imaging assembly comprising an ultrasound transducer (ultrasound transducer, ¶ 0027, Fig. 2, #202, ¶ 0032, Figs. 4-5, #404); a frame (compression/scanning assembly, ¶ 0025, Figs. 1-2, #108; frame, ¶ 0031, Figs. 3-5, #304) housing the imaging assembly (¶ 0027, "An ultrasound transducer #202 housed within the compression/scanning assembly #108", see Fig. 2); and a membrane (taut fabric sheet, ¶ 0026‐0027, Figs. 1‐2, #118, Figs. 3-5, #302) directly and removably (¶ 0029, "In another embodiment, the fabric sheet is disposable or recyclable, and is replaced after each patient") coupled to the frame (¶ 0026, "Compression/scanning assembly #108 comprises a taut fabric sheet #118"):
wherein the membrane is stretched taut across an opening in a bottom side of the frame (taut fabric sheet #118 #302 as shown in Figs. 1-5: ¶ 0004, “at least partially conformable, substantially taut membrane or film sheet”; ¶ 0026-0027, “Compression/scanning assembly #108 comprises a 
wherein a top surface of the membrane is at least partially in contact with the ultrasound transducer during an ultrasound scan (¶ 0026, "taut fabric sheet #118 having a bottom surface contacting the breast while a transducer is swept across a top surface thereof to scan the breast"; ¶ 0032, "ultrasound transducer #404 is poised to scan the breast #402 by being swept over the taut fabric sheet #302 in contact therewith").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of the system as taught by Kelly to be stretched taut, since such a membrane that is stretched taut across an opening in a bottom side of the frame was known in the art as taught by Anderson.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. tensionably mounting) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to compress a tissue sample with a taut fabric sheet to have a desired three-dimensionally shaped surface for an ultrasound transducer to scan the tissue sample through the taut fabric sheet, yielding particularly good image quality (Anderson, ¶ 0021 ¶ 0028), and there was reasonable expectation of success.

Claim(s) 3, 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2015/0265243) in view of Shafran (US 2008/0033292).
Regarding claim(s) 3
Kelly does not explicitly teach a padding extending around the opening in the bottom side of the frame, the padding further extending at least partially outwards from the bottom side of the frame.
In an analogous ultrasound imaging field of endeavor, Shafran teaches a padding (gasket, ¶ 0030, Fig. 2, #32) extending around the opening in the bottom side of the frame (¶ 0030, "A gasket #32 may be provided between the locking ring #36 and the mounting flange #16 to help provide a water-tight seal between the components," wherein a gasket is a shaped piece or ring of material sealing the junction between two surfaces in a device, as shown in Fig. 2) (mounting flange #16 secured to housing #12 and housing #12 have an opening: ¶ 0020, "ring-like membrane mounting flange around the opening in the housing," Fig. 2), the padding further extending at least partially outwards from the bottom side of the frame (¶ 0030, Fig. 2: since gasket #32 has a nonzero thickness, as shown in Fig. 2, gasket #32 extends at least partially outwards from the bottom side of mounting flange #16 secured to housing #12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kelly to further comprise a padding extending around the opening in the bottom side of the frame, the padding further extending at least partially outwards from the bottom side of the frame, since such a padding extending around the opening in the bottom side of the frame, the padding further extending at least partially outwards from the bottom side of the frame, was known in the art as taught by Shafran.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. sealing or padding) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a water-tight seal between the components (Shafran, ¶ 0030), and there was reasonable expectation of success.

Regarding claim(s) 7, Kelly teaches all limitations of claim(s) 1, as discussed above, including the frame and the membrane.
Kelly does not explicitly teach a locking ring coupled to the frame to secure the membrane.
In an analogous ultrasound imaging field of endeavor, Shafran teaches a locking ring (membrane locking ring, ¶ 0030, Figs. 1-2, #36) coupled to (¶ 0030, "membrane locking ring #36 mounts to the mounting flange #16") the frame (mounting flange, ¶ 0027, Figs. 1-2, #16, secured to housing #12; and housing, ¶ 0023, Figs. 1-2 #12) to secure (¶ 0030, "membrane locking ring #36 mounts to the mounting flange #16 and over the membrane #24 to secure the membrane #16") the membrane (membrane, ¶ 0030-0031, Figs. 1-2, #24).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kelly to further comprise a locking ring coupled to the frame to secure the membrane, since such a locking ring coupled to a frame to secure a membrane was known in the art as taught by Shafran.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. mounting a locking ring to secure a membrane) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to utilize conventional mounting means to removably secure a membrane that provides an effective acoustic matching interface between an ultrasound transducer and a patient's body (Shafran, ¶ 0030-0031 ¶ 0014), and there was reasonable expectation of success.

Regarding claim(s) 9, Kelly in view of Shafran makes obvious all limitations of claim(s) 7, as discussed above.
Kelly does not explicitly teach that the locking ring is removably and mechanically coupled to the frame.
In an analogous ultrasound imaging field of endeavor, Shafran further teaches that the locking ring is removably and mechanically coupled to the frame (¶ 0030, "membrane locking ring #36 mounts to the mounting flange #16 and over the membrane #24 to secure the membrane #16 … locking ring #36 can be secured to the mounting flange #16 by mating threads, bolts or other suitable mounting means"; ¶ 0031, "membrane #24 and/or the may be made to be disposable ... Between uses, the membrane #24 is simply removed from the apparatus #10 by removing the locking ring #36. A new membrane #24 is installed and the locking ring #36 is re-installed").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as made obvious by Kelly in view of Shafran such that the locking ring is removably and mechanically coupled to the frame, since such a locking ring that is removably and mechanically coupled to a frame was known in the art as taught by Shafran.  Making the locking ring separable, or removable, would have been obvious, since it is considered desirable for any reason (e.g. for replacing a used membrane with a new, sterile membrane: Kelly, ¶ 0036, and Shafran, ¶ 0031) to obtain access to the frame to which the membrane is attached (see MPEP 2144.04, subsection V.C).  The motivation would have been to utilize conventional mounting means to removably secure a membrane that provides an effective acoustic matching interface between an ultrasound transducer and a patient's body (Shafran, ¶ 0030-0031 ¶ 0014), and there was reasonable expectation of success.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2015/0265243) in view of Sauer (DE 3,227,624).
Regarding claim(s) 6, Kelly teaches all limitations of claim(s) 1, as discussed above, including that the membrane is directly and removably coupled to the frame.
Kelly does not explicitly teach that the membrane is coupled to a recess extending around an outer perimeter of the frame.
In an analogous breast ultrasound systems field of endeavor, Sauer teaches a system (applicator, Figs. 1-2, #1), comprising: an imaging assembly comprising an ultrasound transducer (transducer array, ¶ 0030, Fig. 2, #225: ¶ 0030, "transducer array #225 as a transmitting / receiving system for ultrasound"); a frame (applicator housing, ¶ 0023, Fig. 2, #200, including housing part, ¶ 0023, Fig. 2, #201, having applicator opening, ¶ 0023, Fig. 2, #203) housing the imaging assembly (as shown in Fig. 2); and a membrane (membrane, ¶ 0024, Fig. 2, #204) directly coupled to the frame (¶ 0023-0024, "A circumferential annular groove #202 is provided near the applicator opening #203. In this annular groove is a membrane #204 by means of an O-ring or the like. attached"), wherein:
the membrane is directly coupled to (¶ 0024, "In this annular groove is a membrane #204 by means of an O-ring or the like. attached") a recess extending around an outer perimeter of the frame (circumferential annular groove, ¶ 0023-0024, Fig. 2, #202: ¶ 0023, "A circumferential annular groove #202 is provided near the applicator opening #203").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane that is directly and removably coupled to the frame of the system as taught by Kelly to be coupled to a recess extending around an outer perimeter of the frame, since such a membrane coupled to a recess extending around an outer perimeter of a frame was known in the art as taught by Sauer.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. ring-in-recess attachment) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to utilize conventional coupling means to attach a membrane to a frame such that a bottom 
It is noted that Kelly already teaches that the membrane is removably coupled.  Still, it would have additionally been obvious to make the membrane of Sauer separable, or removable, since it is considered desirable for any reason (e.g. for replacing a used membrane with a new, sterile membrane, Kelly, ¶ 0036) to obtain access to the frame to which the membrane is attached.  See MPEP 2144.04, subsection V.C.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2015/0265243) in view of Shafran (US 2008/0033292) as applied to claim(s) 7 above, and further in view of Morgan (US 2016/0128670).
Regarding claim(s) 8, Kelly in view of Shafran makes obvious all limitations of claim(s) 7, as discussed above, including the locking ring coupled to the frame.
Kelly does not explicitly teach that the locking ring is coupled to the frame via a hinge.
In an analogous ultrasound imaging field of endeavor, Morgan teaches that the locking ring (cap, Figs. 5-6 and 8, #510, with central opening, Figs. 5-6 and 8, #515) is coupled to the frame (base, Figs. 5-6, #520) via a hinge (hinge, Figs. 5-6 and 8, #530).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as made obvious by Kelly in view of Shafran such that the locking ring is coupled to the frame via a hinge, since such a locking ring coupled to a frame via a hinge was known in the art as taught by Morgan.  The use of a construction in which the locking ring is integral with the frame, i.e. via a hinge that rigidly secured them together, would be merely a matter of obvious engineering choice (see MPEP § 2144.04, subsection V.B).  The motivation would have been to allow a locking ring to move and pivot relative to a frame at a hinge, i.e. to not lose the locking ring when it is not securing a membrane (Morgan, ¶ 0093), and there was reasonable expectation of success.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2015/0265243) in view of Shafran (US 2008/0033292) as applied to claim(s) 7 above, and further in view of Van Der Mark (US 2012/0291776).
Regarding claim(s) 10, Kelly in view of Shafran makes obvious all limitations of claim(s) 7, as discussed above, including the locking ring coupled to the frame.
Kelly does not explicitly teach that the locking ring is removably and magnetically coupled to the frame.
In an analogous ultrasound imaging field of endeavor, Shafran further teaches that the locking ring is removably coupled to the frame (¶ 0030, "membrane locking ring #36 mounts to the mounting flange #16 and over the membrane #24 to secure the membrane #16 … locking ring #36 can be secured to the mounting flange #16 by…other suitable mounting means"; ¶ 0031, "membrane #24 and/or the may be made to be disposable ... Between uses, the membrane #24 is simply removed from the apparatus #10 by removing the locking ring #36. A new membrane #24 is installed and the locking ring #36 is re-installed").
Additionally, reasonably pertinent to the problem of coupling a membrane faced by the inventor, Van Der Mark teaches that the locking ring (magnetic coupling ring #54, ¶ 0033 ¶ 0042-0043 ¶ 0048-0049 ¶ 0052) is removably and magnetically coupled to the apparatus to secure the membrane (¶ 0033, "magnetic ring #54 may be removably and magnetically coupled with another element in the apparatus. For example, a second magnetic member #64 may be provided in apparatus #10...that magnetically couples with magnetic ring #54 to thereby couple the flexible membrane #38"; ¶ 0042, "both of the flexible membrane #38 and magnetic coupling ring #54 may be removed and replaced").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking ring coupled to the frame of the system as made be removably and magnetically coupled, since such a locking ring that is removably coupled to the frame was also known in the art as taught by Shafran; and since such a locking ring that is removably and magnetically coupled to an apparatus to secure a membrane was known in the art as taught by Van Der Mark.  Supplementing or substituting the mechanical coupling Shafran with magnetic coupling would have been well within the skill of one of ordinary skill in the art and a matter of obvious engineering choice.  The motivation would have been to utilize conventional coupling means to removably secure a membrane and enable replacement of the membrane (Shafran, ¶ 0031; Van Der Mark, ¶ 0033 ¶ 0042), and there was reasonable expectation of success.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2015/0265243) in view of Shmulewitz et al. (US 6,027,457 - referred to as Shmulewitz).
Regarding claim(s) 12, Kelly teaches all limitations of claim(s) 1, as discussed above, including the membrane.
Kelly does not explicitly teach a tensioning mechanism adapted to vary a tautness of the membrane.
In an analogous membrane for ultrasound imaging field of endeavor, Shmulewitz teaches a tensioning mechanism adapted to vary a tautness of the membrane (tensioning bar, col. 3, lines 52-65, Figs. 1 and 3 and 5, #30: col. 5, lines 54-62, "rotate tensioning bar #30 in recess #76 in direction R, causing the elastomeric coating #72 to engage membrane #28 and pull it taut across the upper surface of tissue T").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Kelly to further comprise a tensioning mechanism adapted to vary a tautness of the membrane, since such a tensioning mechanism adapted to vary a tautness of the membrane was well known in the art as taught by Shmulewitz.  One of ordinary skill .

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2015/0265243) in view of Kelly-Fry et al. (US 4,347,850 - referred to as Kelly-Fry) and Anderson et al. (US 2010/0063396 - referred to as Anderson).
Regarding claim(s) 13, Kelly teaches an apparatus (system, ¶ 0026, Figs. 1 and 9A-C, #11), comprising: 
an imaging assembly comprising an ultrasound transducer (discussed above in claim 1); 
a frame housing the imaging assembly (discussed above in claim 1); and 
a membrane directly and removably coupled to the frame (discussed above in claim 1), the membrane across an opening in a bottom side of the frame (discussed above in claim 2) and over the frame around a perimeter of the opening in the bottom side of the frame (as shown in Figs. 2-3);
wherein, during an ultrasound scan with the ultrasound transducer of tissue of a patient, the tissue is compressed against the frame around the perimeter of the opening in the bottom side of the frame (as shown in Figs. 2-3) and a bottom surface of the membrane (¶ 0039 ¶ 0005, “In performing the ultrasound scan, a probe enclosure having a flexible membrane forming one side is placed with the flexible membrane adjacent the cellular tissue”; ¶ 0043, “the cellular tissue is substantially uniformly compressed by the flexible membrane #55”) while the ultrasound 
Kelly does not explicitly teach a padding fixed to the frame around a perimeter of an opening in a bottom side of the frame, such that Kelly does not explicitly teach the membrane over the padding; wherein during an ultrasound scan with the ultrasound transducer of tissue of a patient, the tissue is compressed against the padding.
In an analogous ultrasound breast scanning field of endeavor, Kelly-Fry teaches a padding fixed to the frame around a perimeter of an opening in a bottom side of the frame (col. 3, lines 12-34, “Latex tubing #20 is sealingly attached to the bottom edge #12 of wall #11 … Although inflatable latex tubing #20 is used in the preferred embodiment, any pressure pliable but water impervious material, which does not cause undue irritation to the skin tissue of the patient because of the applied pressure, its chemical make-up, or its surface characteristics, may be sufficient. Latex tubing is preferred because it has a soft enough texture so that it does not irritate the patient's skin tissue. It is also preferred that tubing #20 be sufficiently wide to avoid excessive pressure upon the patient. Closed cell foam materials have been successfully used [in place of the latex] by the inventors of this patent application”); wherein during an ultrasound scan with the ultrasound transducer of tissue of a patient (col. 2, lines 16-17, “coupling devices for ultrasound breast scanning”), the tissue is compressed against the padding (col. 3, lines 16-20, “When coupler #10 is mounted in position, latex tubing #20 is juxtaposed to the body about the perimeter of the breast area and provides a sealing relationship between wall #11 and the perimeter of breast area #30 of the patient”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the frame around the perimeter of the opening in the bottom side of the frame of the apparatus as taught by Kelly such that the apparatus comprises a padding fixed to  the membrane is over the padding; wherein during an ultrasound scan with the ultrasound transducer of tissue of a patient, the tissue is compressed against the padding, since such a padding fixed to the frame around a perimeter of an opening in a bottom side of the frame, wherein during an ultrasound scan with the ultrasound transducer of tissue of a patient, the tissue is compressed against the padding, was known in the art as taught by Kelly-Fry; and since one of ordinary skill in the art would have recognized that the membrane over the frame around a perimeter of the opening in the bottom side of the frame of Kelly would then be over the padding of Kelly-Fry that is fixed to the frame around a perimeter of an opening in a bottom side of the frame.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. cushioning or padding) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to provide a coupler that is comfortable to a patient, i.e. does not irritate the patient’s skin tissue and avoids excessive pressure upon the patient (Kelly-Fry, col. 2 lines 34-35 and col. 3 lines 21-34), and there was reasonable expectation of success.
Further regarding claim(s) 13, Kelly does not explicitly teach the membrane being stretched taut.
In an analogous breast ultrasound systems field of endeavor, Anderson teaches an apparatus, comprising: an imaging assembly comprising an ultrasound transducer (discussed above in claim 2); a frame housing the imaging assembly (discussed above in claim 2); and a membrane directly and removably coupled to the frame (discussed above in claim 2),
the membrane stretched taut across an opening in a bottom side of the frame (discussed above in claim 2);
wherein, during an ultrasound scan with the ultrasound transducer of tissue of a patient, the tissue is compressed against a bottom surface of the membrane while the ultrasound transducer is at least partially in contact with a top surface of the membrane (¶ 0021-0022 ¶ 0026 ¶ 0028 ¶ 0031-0032 ¶ 0006, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of the apparatus as taught by Kelly to be stretched taut, since such a membrane that is stretched taut across an opening in a bottom side of the frame was known in the art as taught by Anderson.  One of ordinary skill in the art could have combined the elements as claimed by known methods (e.g. tensionably mounting) with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.  The motivation would have been to compress a tissue sample with a taut fabric sheet to have a desired three-dimensionally shaped surface for an ultrasound transducer to scan the tissue sample through the taut fabric sheet, yielding particularly good image quality (Anderson, ¶ 0021 ¶ 0028), and there was reasonable expectation of success.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2015/0265243) in view of Kelly-Fry et al. (US 4,347,850 - referred to as Kelly-Fry) and Anderson et al. (US 2010/0063396 - referred to as Anderson) as applied to claim(s) 13 above, and further in view of Brambilla (US 2013/0184602).
Regarding claim(s) 14, Kelly in view of Kelly-Fry and Anderson makes obvious all limitations of claim(s) 13, as discussed above, including the padding.
Kelly does not explicitly teach that the padding comprises an elastomeric material with a durometer value ranging from 30 to 50 Shore A.
Reasonably pertinent to the problem of cushioning at a patient interface faced by the inventor, Brambilla teaches that the padding comprises an elastomeric material with a durometer value of 40 Shore A or ranging from 20 to 60 Shore A (¶ 0049 ¶ 0078, “cushion #14 #114, which is preferably fabricated from a silicone elastomer having a Shore A hardness in the range of from about 20 to 60 and preferably about 40”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the padding of the apparatus as made obvious by Kelly in view of Kelly-Fry and Anderson to comprise an elastomeric material with a durometer value ranging from 30 to 50 Shore A, since such a padding comprising an elastomeric material with a durometer value of 40 Shore A or ranging from 20 to 60 Shore A was known in the art as taught by Brambilla; since a specific example in the prior art which is within a claimed range anticipates the range (MPEP § 2131.03, subsection I); since a prima facie case of obviousness exists in the case where the claimed range overlaps or lies inside the range disclosed by the prior art (MPEP § 2144.05, subsection I); and since no criticality is given for the claimed range.  The motivation would have been to cushion at a patient interface for better patient comfort (Brambilla, ¶ 0078 ¶ 0015), and there was reasonable expectation of success.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2015/0265243) in view of Shafran (US 20080033292) as applied to claim(s) 7 above, and further in view of Piron et al. (US 2005/0080333 - referred to as Piron).
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2015/0265243) in view of Kelly-Fry et al. (US 4,347,850 - referred to as Kelly-Fry) and Anderson et al. (US 2010/0063396 - referred to as Anderson) and as applied to claim(s) 13 above, and further in view of Piron et al. (US 2005/0080333 - referred to as Piron)
Regarding claim(s) 11 and 15, Kelly in view of Shafran and Kelly in view of Kelly-Fry and Anderson makes obvious all limitations of claim(s) 7 and 13, respectively, as discussed above.
Kelly further teaches that the membrane comprises an at least partially conformable material (¶ 0036, "the flexible membrane #55 is displaced inwardly into the interior space #35 when the probe enclosure #17 is moved adjacent the cellular tissue to be screened," such that flexible membrane #55 is able to at least partially comply with/be displaced by/conform to the cellular tissue).
Kelly does not explicitly teach polyester.
In an analogous membrane for breast ultrasound imaging field of endeavor, Piron teaches that the membrane comprises an at least partially conformable polyester material (¶ 00143, "the function of the membrane is to provide a means to compress the breast as well as provide a window for US imaging. A polymeric membrane that is acoustically matched and is thin enough to not attenuate the US beam in a manner that affects US image quality is suitable [e.g., polyethylene, polystyrene, polyester, polycarbonate, etc.] ... Designing the membrane such that it bends a small amount to conform to the curvature of the breast ensures that there is maximum coupling between the breast and the membrane").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane of the system as made obvious by Kelly in view of Shafran and of the apparatus as made obvious by Kelly in view of Kelly-Fry and Anderson to comprise an at least partially conformable polyester material, since such a membrane comprising an at least partially conformable polyester material was well known in the art as taught by Piron.  The motivation would have been to select a material to ensure that there is maximum coupling between the breast and the membrane in order to provide a means to compress the breast as well as provide a window for US imaging (Piron, ¶ 00143), and there was reasonable expectation of success.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kelly (US 2015/0265243) in view of Kelly-Fry et al. (US 4,347,850 - referred to as Kelly-Fry) and Anderson et al. (US 2010/0063396 - referred to as Anderson) and Piron et al. (US 2005/0080333 - referred to as Piron) as applied to claim(s) 15 above, and further in view of Sauer (DE 3,227,624).
Regarding claim(s) 16, Kelly in view of Kelly-Fry and Anderson and Piron makes obvious all limitations of claim(s) 15, as discussed above, including directly and removably coupling the membrane to the frame as well as the membrane formed from the at least partially conformable polyester material.
Kelly does not explicitly teach that the membrane includes a ring positioned along a perimeter of the membrane, wherein the ring is inserted into a recess extending around an outer perimeter of the frame to directly and removably couple the membrane to the frame.
In an analogous breast ultrasound systems field of endeavor, Sauer teaches a ring (O-ring, ¶ 0024) positioned along a perimeter of the membrane (¶ 0024, "In this annular groove is a membrane #204 by means of an O-ring or the like. attached," such that the O-ring is positioned along a perimeter of membrane #204), wherein the ring is inserted into a recess extending around an outer perimeter of the frame (circumferential annular groove, ¶ 0023-0024, Fig. 2, #202) to directly couple the membrane to the frame (¶ 0023-0024, "A circumferential annular groove #202 is provided near the applicator opening #203. In this annular groove is a membrane #204 by means of an O-ring or the like. attached").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the membrane that is directly and removably coupled to the frame of the apparatus as made obvious by Kelly in view of Kelly-Fry and Anderson and Piron to include a ring positioned along a perimeter of the membrane, wherein the ring is inserted into a recess extending around an outer perimeter of the frame to directly and removably couple the membrane to the frame, since such a ring positioned along a perimeter of the membrane, wherein the ring is inserted into a recess extending around an outer perimeter of the frame to directly couple the membrane to the frame, was 
It is noted that Kelly already teaches that the membrane is removably coupled.  Still, it would have additionally been obvious to make the membrane of Sauer separable, or removable, since it is considered desirable for any reason (e.g. for replacing a used membrane with a new, sterile membrane, Kelly, ¶ 0036) to obtain access to the frame to which the membrane is attached.  See MPEP 2144.04, subsection V.C.
Further regarding claim(s) 16, Kelly does not explicitly teach the at least partially conformable polyester material.
In an analogous membrane for breast ultrasound imaging field of endeavor, Piron teaches that the membrane comprises an at least partially conformable polyester material (¶ 00143, "the function of the membrane is to provide a means to compress the breast as well as provide a window for US imaging. A polymeric membrane that is acoustically matched and is thin enough to not attenuate the US beam in a manner that affects US image quality is suitable [e.g., polyethylene, polystyrene, polyester, polycarbonate, etc.] ... Designing the membrane such that it bends a small amount to conform to the curvature of the breast ensures that there is maximum coupling between the breast and the membrane").
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ring of the membrane of the apparatus as made obvious by Kelly in view of Kelly-Fry Anderson and Piron and Sauer to be formed from the at least partially conformable polyester material, since such an at least partially conformable polyester material for a membrane was well known in the art as taught by Piron.  The motivation would have been to utilize one material for the membrane that includes the ring in order to provide for manufacturing simplicity and efficiency, and to select a material to ensure that there is maximum coupling between the breast and the membrane in order to provide a means to compress the breast as well as provide a window for US imaging (Piron, ¶ 00143), and there was reasonable expectation of success.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Regarding claim(s) 1-2 and 4, Summers (US 2015/0094588 - PGPUB of US 9,597,056 cited by applicant on IDS 1/10/2018) teaches a system (scanning apparatus, ¶ 0020, Figs. 1-3, #102), comprising: an imaging assembly (scanning assembly, ¶ 0020, Figs. 102, #108) comprising an ultrasound transducer (transducer module, ¶ 0025-0026 ¶ 0034, Figs. 2-3, #220); a frame housing the imaging assembly (housing, ¶ 0034-0037, Fig. 3, #310, including frame, ¶ 0034-0036, Fig. 3, #322); and a membrane (membrane, ¶ 0023 ¶ 0036, Figs. 1 and 3, #118) directly and removably coupled to the frame (¶ 0036, "membrane #118 includes a hard-shell clamping portion around a perimeter of the membrane. The clamping portion couples to the bottom side of the frame #322 ... membrane #118...is still removably coupled to the frame #322"):
the membrane is stretched taut across  (¶ 0036, "membrane #118 is a membranous sheet maintained taut across the opening #314"; ¶ 0016, "at least partially conformable, 
a top surface of the membrane is at least partially in contact with the ultrasound transducer during an ultrasound scan (¶ 0036, "a top surface of the membrane 118 may at least partially contact the transducer module 220 during scanning"; ¶ 0016, "the ultrasound transducer in contact with the other side of the film sheet while translating the ultrasound transducer thereacross to scan the breast").
the membrane is directly and removably coupled to (discussed above in claim 1) at least a first side and a second side of the frame, the first side opposite from the second side (¶ 0035-0036, "membrane #118 includes a hard-shell clamping portion around a perimeter of the membrane," such that membrane #118 is coupled to the frame sides corresponding to right side wall and left side wall; as well as the frame sides corresponding to front side wall #326 and back side wall #328).
Regarding claim(s) 4, 6 and 16, Matzuk (US 3,964,296) teaches a ring positioned along a perimeter of the membrane, wherein the ring is inserted into a recess extending around an outer perimeter of the frame to directly and removably couple the membrane to the frame (O-ring, Fig. 2, #46, in recess, Fig. 2, #44, of rigid case member, Fig. 2, #40, for flexible web, Fig. 2, #42; O-ring, Fig. 48, #1160, in annular recess, Fig. 48, #1156, of housing shell, Fig. 48, #1152, for outer resilient wall, Fig. 48, #1086).
Regarding claim(s) 11, Wang et al. (US 2008/0194959) teaches that the membrane comprises an at least partially conformable polyester material (¶ 0040, "it has been found that good results are obtained when the flexible membrane #108 comprises a substantially inelastic material such as a 2-mil [0.051 mm] thick sheet of Mylar polyester film. The Mylar is secured across the orifice #107 in a substantially taut manner such that it is roughly coplanar with the orifice #107 itself. Even 
Regarding claim(s) 11-12, Anderson et al. (US 2010/0063396) teaches:
the membrane comprises an at least partially conformable (¶ 0043-0044, “membrane is flexible and configured to substantially conform upon or around the tissue surface”; ¶ 0004, “an at least partially conformable, substantially taut membrane or film sheet”) polyester material (¶ 0046, "Examples of materials that can be used for the vented membrane include, but are not limited to, polypropylene, polyester (including but not limited to Mylar), polyethylene, PTFE, PET, paper, Kevlar, metal, and epoxy-fiber composite materials ... By way of example, where the vented membrane comprises a Mylar film sheet or similarly flexible and thin material").
a tensioning mechanism adapted to vary a tautness of the membrane (¶ 0046, "Assemblies can be provided as needed to tension, release, and re-tension the vented membrane material"; ¶ 0055, "Turnable members #1506a and #1506b keep the sheet #1502 in a substantially taut state").
Regarding claim(s) 12, .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA FANG whose telephone number is 571-272-8492.  The examiner can normally be reached on Monday - Thursday, 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V. F./
Examiner, Art Unit 3793



/CAROLYN A PEHLKE/Primary Examiner, Art Unit 3793